Stohe, J.
The plaintiff in error, on the 30th day of October, 1874, entered a complaint before Daniel Sayer, a jnstice of the peace in Arapahoe county, charging one Charles Ulmer with the offense of petit larceny. A trial was had before said justice, and the accused was found not guilty, and the defendant was discharged, and the costs of suit taxed against the plaintiff in error, who was the complaining witness. Heiderer appealed to the probate court, and that court dismissed the appeal.
The statute clearly gives the right to the justice trying the cause, to give judgment against the complaining witness for the costs, when it appears to him there was no reasonable ground for the prosecution, and that it was maliciously entered. R. S. 414, § 80. The right of appeal from an inferior to a superior tribunal only exists when it is expressly given by statute. Edwards v. Vandercook, 13 Ill. 633.
We have not been referred to any statute giving the right of appeal in a cause like the one made in this record. We know of none.
The appeal was properly dismissed by the probate court.
The judgment of the probate court is affirmed with costs.

Affirmed.